Exhibit 10.6

SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) entered into as of this
1st day of May, 2014 by and between Hologic, Inc., a Delaware corporation (the
“Company”), and David Harding (the “Executive”).

WHEREAS, the Executive previously served as Group Senior Vice President and
General Manager of Women’s Health and has transitioned to the role of Senior
Vice President of Corporate Strategy;

WHEREAS, the Executive and the Company previously entered into a Change of
Control Agreement, dated November 13, 2008 (as amended, the “Change of Control
Agreement”), and a Severance Agreement, dated September 19, 2013 (the “Severance
Agreement”); and

WHEREAS, the Executive and the Company have entered into a Transition and
Severance Agreement governing the Executive’s transition to Senior Vice
President of Corporate Strategy, dated April 14th, 2014, that is subject to and
contingent upon the execution and delivery of a settlement and release
agreement, and the expiration of any revocation period (the “Transition and
Severance Agreement”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in the Transition and Severance Agreement, the parties hereto, each
intending to be legally bound, do hereby agree as follows:

1. Non-Competition Agreement. The Executive agrees and covenants that the
Noncompetition Agreement dated October 15, 2007 (the “Non-Competition
Agreement”) and attached hereto as Exhibit A remains in full force and effect.

2. Executive Release. In consideration for the substantial benefits being
provided to the Executive pursuant to the Transition and Severance Agreement,
the Executive, for himself, his agents, legal representatives, assigns, heirs,
distributees, devisees, legatees, administrators, personal representatives and
executors (collectively with the Executive, the “Releasing Parties”), hereby
releases and discharges, to the extent permitted by law, the Company and its
present and past subsidiaries and affiliates, its and their respective
successors and assigns, and the present and past shareholders, officers,
directors, employees, agents and representatives of each of the foregoing
(collectively, the “Company Releasees”), from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever,
whether known or unknown, from the beginning of the world to the date the
Executive signs this Agreement, but otherwise including, without limitation, any
claims arising out of or relating to the Executive’s employment with the
Company, for breach of contract, for discrimination or retaliation, for
defamation or other torts, for wages, bonuses, incentive compensation, unvested
equity, vacation pay or any other compensation or benefit, any claims under any
tort or contract (express or implied) theory under any federal, state or local
fair employment practices law, including Title VII of the Civil Rights Act of
1964 (as amended by



--------------------------------------------------------------------------------

the Civil Rights Act of 1991), the Family and Medical Leave Act, the Americans
with Disabilities Act, the Older Workers Benefit Protection Act of 1990, the Age
Discrimination in Employment Act, any claim for unpaid wages, treble damages or
attorney’s fees for the nonpayment of wages under the Massachusetts Wage Act set
forth in Massachusetts General Laws Chapter 149, Section 148, and any of the
claims, matters and issues which could have been asserted by the Releasing
Parties against the Company Releasees in any legal, administrative or other
proceeding in any jurisdiction. Notwithstanding the foregoing, nothing in this
release is intended to release or waive the Executive’s right to any other
vested retirement benefits or vested equity awards or the right to seek
enforcement of this Agreement

3. Survival. It is understood and agreed that, with the exception of
(i) obligations set forth or confirmed in this Agreement, (ii) obligations set
forth in the Transition and Severance Agreement, (iii) obligations of the
Executive under the Non-Competition Agreement, (iv) any of the Executive’s
rights to indemnification as provided in the Company’s certificate of
incorporation and bylaws (it being acknowledged and agreed by the Executive
that, as of the date of this Agreement, there are no amounts owed to the
Executive pursuant to any such indemnification rights), and (v) any of the
Executive’s rights with respect to outstanding stock option, restricted stock
unit, performance stock unit and market stock unit awards (which shall remain
subject to the terms and conditions set forth in the applicable equity incentive
plans and award agreements), all of which shall remain fully binding and in full
effect subsequent to the execution of this Agreement, the release set forth in
Section 2 is intended and shall be deemed to be a full and complete release of
any and all claims that the Releasing Parties may or might have against the
Company Releasees arising out of any occurrence on or before the date hereof
(the “Effective Date”) and this Agreement is intended to cover and does cover
any and all future damages not now known to the Releasing Parties or which may
later develop or be discovered, including all causes of action arising out of or
in connection with any occurrence on or before the Effective Date.

4. Exceptions. This Agreement does not (i) prohibit or restrict the Executive
from communicating, providing relevant information to or otherwise cooperating
with the Equal Employment Opportunity Commission (the “EEOC”) or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Agreement or its underlying facts, or (ii) preclude Executive
from benefiting from classwide injunctive relief awarded in any fair employment
practices case brought by any governmental agency, provided such relief does not
result in Executive’s receipt of any monetary benefit or substantial equivalent
thereof.

5. ADEA Release. This paragraph is intended to comply with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”) with regard to the Employee’s waiver of
rights under the Age Discrimination in Employment Act of 1967 (“ADEA”). By
signing and returning this Agreement, the Executive acknowledges that he:

(a) has carefully read and fully understands the terms of this Agreement;

(b) is entering into this Agreement voluntarily and knowing that he is releasing
claims that he has or may have against the Company Releasees;

 

-2-



--------------------------------------------------------------------------------

(c) is specifically waiving rights and claims under ADEA;

(d) The waiver of rights under ADEA does not extend to any rights or claims
arising after the date this Agreement is signed by the Executive; and

(e) is expressly advised to consult with an attorney before signing this
Agreement. The Employee acknowledges that he has been advised to consult with an
attorney before signing this Agreement.

6. ADEA Revocation. Executive acknowledges that he has been given the
opportunity to consider this Agreement for twenty-one (21) days before signing
it. For a period of seven (7) days from the date Executive signs this Agreement,
Executive has the right to revoke this Agreement by written notice pursuant to
Section 8(b). This Agreement shall not become effective or enforceable until the
expiration of the revocation period. This Agreement shall become effective on
the first business day following the expiration of the revocation period.

7. Successors: Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its successors and assigns, and the Company shall require any
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

8. General Provisions.

(a) Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including, without limitation, via any form of
electronic media) about the Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees, vendors, investors or with the business community
generally. The Company agrees that its executive officers and directors shall be
directed not to make any adverse or disparaging comments (oral or written,
including, without limitation, via any form of electronic media) about the
Executive. Nothing in this Section 8(a) is intended to prohibit, limit or
prevent the Executive or the Company’s officers or directors from providing
truthful testimony in a court of law, to a regulatory or law enforcement agency
or pursuant to a properly issued subpoena, and such testimony will not be deemed
to be a violation of this Section 8(a).

(b) Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: General Counsel

 

-3-



--------------------------------------------------------------------------------

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 8 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

(c) Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Agreement, together with the exhibits hereto,
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and thereof, superseding all prior understandings and
agreements, whether written or oral. This Agreement may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of any such change is sought.

(d) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

(e) Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

(f) Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

 

-4-



--------------------------------------------------------------------------------

(g) Governing Law/Jurisdiction. This Agreement shall be binding upon the
Executive and shall inure to the benefit of the Company and its successors and
interest and assigns, and shall be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to relief in the courts of any other states
within the geographical scope of such other covenants having appropriate
personal and subject matter jurisdiction over the parties, as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being, for this purpose, severable into diverse and
independent covenants.

(h) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the date first above written.

 

HOLOGIC, INC. By:  

/s/ Mark J. Casey

  Name: Mark J. Casey   Title: Senior Vice President, General Counsel and
Secretary EXECUTIVE

/s/ David Harding

David Harding



--------------------------------------------------------------------------------

EXHIBIT A

Non-Competition and Proprietary

Information Agreement